Title: To John Adams from Francis Kennedy Kerr, 19 June 1798
From: Kerr, Francis Kennedy
To: Adams, John




Sir,
Philadelphia 121 No Wabost 19 June 1798

Your administration commenced at a critical period, hath been conducted in wisdom, and, sSo far as human wisdom will permit us to forsee, will end in public good The spirit of the people is with you, the fear of God is before you—With these objects as Chief Magistrate of the United States of America, you may encounter any host of foes. May the Lord of Hosts be with you and the spirited exertions of the people of America will not be wanting—When I detail my own Sentiments I have little hesitation in declaring them to be those of the Merchants’ Clerks of this metropolis
I have the honour to be, / sir, / Your most obdt hu st

Francis Kennedy Kerr